Citation Nr: 1724534	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-30 110	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach condition, to include gastritis, gastroesophageal reflux disease (GERD), and hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1969 to January 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned at a hearing in February 2011.  A transcript of that hearing is of record. 

This matter was remanded by the Board in May 2013 and August 2016 for further development.  The matter has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Board's August 2016 remand directed that after obtaining any necessary authorization, the AOJ must attempt to obtain 2011 private treatment records from Dr. S.Z., which were identified in a June 2013 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  In August 2016, the RO sent the Veteran a letter asking the Veteran to obtain treatment records from Dr. S.Z. or to give them permission to obtain them on his behalf.  

The Veteran responded by sending treatment records in September 2016.  The records included 2005 and 2006 treatment records from Dr. S.Z., but there were no records from 2011 from that provider.  However, the August 2016 letter did not explain to the Veteran that a new authorization was being requested for Dr. S.Z.'s records in 2011 because the one he previously submitted in June 2013 had since expired.  It is conceivable that the Veteran may have been unaware that he needed to submit a new release for Dr. S.Z.'s treatment records or that VA was specifically seeking 2011 records from Dr. S.Z.  To avoid any potential confusion, the Veteran should be afforded another opportunity to provide VA with a VA Form 21-4142 for Dr. S.Z.'s 2011 treatment records.  He should also be advised why he must submit a new release for this information.     

As remand is necessary to obtain these additional records, updated VA treatment records should also be obtained and associated with the claims file.

Additionally, the AOJ was directed to forward the claims file to the June 2013 VA esophageal conditions examiner to provide a complete rationale for the opinion that the Veteran's stomach condition was less likely than not related to service.  The examiner was advised that the rationale provided must reflect consideration of the Veteran's competent report of experiencing recurrent stomach problems from service to the present day, with medical treatment for gastritis in the 1970s and 1980s, even though the reports of such treatment were unavailable.

An opinion was provided by the June 2013 VA examiner in November 2016.  The examiner indicated that the Veteran had acute gastritis while in service, and his medical history upon enrollment to VA primary care in August 1999 stated that he had no chronic GI symptoms until after working at the Pine Bluff Arsenal in June 1998.  Therefore, "unless additional records are available it is less likely as not that his current GI symptoms were related to service."  

The examiner discussed August 1999 and January 2000 VA treatment records where the Veteran stated that he did not have stomach trouble prior to exposure to toxic gas at Pine Bluff Arsenal in June 1998.  Although the examiner indicated that the claims file was reviewed, the examiner did not address a December 2007 letter from Justiss-Lindsey Clinic, which indicated that the Veteran was treated for gastritis in the 1980's, and a December 2007 letter from Paulk Family Clinic which indicated that the Veteran had been a patient in the 1970's and was treated for gastritis.  Additionally, it is unclear as to what "additional records" the examiner felt were necessary.  Accordingly, the issue must again be remanded so that another addendum medical opinion may be obtained.   
  
Accordingly, the case is REMANDED for the following actions:

1.  Specifically request that the Veteran complete a new VA Form 21-4142 regarding his private treatment from Dr. S.Z. in 2011.  Please inform him that his previously completed and submitted medical authorization, dated June 2013, allowing VA to obtain these treatment records has since expired.  Please inform him that it is essential that he complete and return the new medical consent form if he wishes VA's assistance in obtaining these additional records.  After obtaining a new VA Form 21-4142, attempt to obtain these private medical records.  If these records are unable to be obtained, appropriately notify the Veteran and his representative.  38 C.F.R. § 3.159(e)(1).

2.  Obtain the Veteran's VA treatment records from August 2016 to the present.

3.  After the development requested in 1 and 2 has been completed, return the Veteran's claims file to the VA examiner that conducted the June 2013 VA examination and provided the addendum opinion in November 2016 to provide an additional addendum opinion.  If that VA examiner is not available, then forward the Veteran's claims file to an appropriate VA clinician to obtain the requested addendum medical opinion.   The complete claims file and a copy of this remand must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

Specifically, the examiner is asked to review the claims file along with any additional treatment records obtained, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any stomach disability diagnosed during the appeal period, to include gastritis, GERD, and hiatal hernia, is caused by or otherwise related to the Veteran's period of active service.

In providing this opinion, the examiner must consider the Veteran's service treatment records, including a documented in-service treatment while in Thailand for acute gastritis following consumption of a boxed lunch and treatment for stomach cramps and vomiting in July 1970.  The examiner must also take into account the December 2007 letters from Justiss-Lindsey Clinic and Paulk Family Clinic, which note that the Veteran was treated for gastritis in the 1970s and 1980s, even though the reports of such treatment are unavailable.  The examiner should also consider the Veteran's competent report of experiencing recurrent stomach problems from service to the present day. 

The examiner must reconcile any evidence that is contrary to his/her medical opinion provided.  The examiner must be advised that there need not be a degree of medical certainty within the medical community in order to support a nexus finding.

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner, and indicate whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to service connection for a stomach condition, to include gastritis, GERD, and hiatal hernia.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




